Citation Nr: 0433936	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  96-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a nervous disorder with 
headaches, including as secondary to service-connected 
laceration of the left eyebrow.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.  The veteran also served in the United States 
Naval Reserve from November 1976 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue on appeal was originally before the Board in June 
1999 at which time it was denied.  The United States Court of 
Appeals for Veterans Claims (hereinafter known as "the 
Court") vacated the June 1999 decision in January 2000.  The 
issue was again before the Board in September 2000 when it 
was remanded for additional evidentiary development.  In July 
2003, the issue on appeal was remanded due to a change in the 
law invalidating the Board's prior attempts to develop 
evidence in support of the veteran's claim.  


FINDING OF FACT

A nervous disorder with headaches was not present in service 
and is not shown to be otherwise related to service or to the 
residuals of a laceration of the right eyebrow.


CONCLUSION OF LAW

A nervous disorder with headaches was not incurred in or 
aggravated by the veteran's active duty service, and is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans  
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A,  
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for 
entitlement to connection for a nervous disorder with 
headaches.  The discussions in the rating decision, the 
statement of the case, and the supplemental statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in a June 2004 letter, the veteran was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v.  Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
She was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate her claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the June 2004 letter implicitly 
notified the veteran that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The Board 
notes VA scheduled the veteran for VA examinations in an 
attempt to obtain evidence in support of her claim but she 
failed to report.  The Board further notes the veteran 
submitted 21-4142's but they were on the wrong form.  In June 
2004, the RO sent a new request was sent to the veteran for 
the required releases but the veteran did not respond.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.


Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. 38 
C.F.R. §§ 3.310.  Additionally, for veteran's who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as psychoses, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Factual Background

The service medical records reveal that the veteran sustained 
a laceration to the left eyebrow in March 1981 when she ran 
into a door.  She denied losing consciousness.  Physical 
examination revealed a two centimeter laceration running 
vertically on the mid left eyebrow.  Four stitches were 
required to close the wound.  

The service medical records were silent as to any further 
complaints of, diagnosis of or treatment for any residuals of 
a laceration to the left eyebrow.  The veteran complained of 
a headache in November 1983.  The assessment was headache.  
There was no indication that the headache was in any way a 
residual of the laceration to left eyebrow.  

Clinical evaluations conducted in August in 1982, February 
1984, August 1985, August 1988, February 1989 and November 
1989 did not indicate the presence of any pertinent 
abnormalities.  The veteran was found to be psychiatrically 
and neurologically normal at those times.  Additionally, 
self-reports of medical history completed by the veteran in 
August 1982, March 1983, February 1984, August 1985, August 
1988, February 1989 and November 1989 revealed that the 
veteran consistently denied having or ever having had 
frequent or severe headaches, eye trouble, a head injury, 
frequent trouble sleeping, depression or excessive worry or 
nervous trouble of any sort.  

The first post-service evidence of any mental disorders is 
dated in the 1990's.  The records include diagnoses of 
various mental disorders including anxiety disorder, 
depression, post-traumatic stress disorder, bi-polar 
affective disorder and obsessive compulsive disorder.  

On VA mental disorders examination in January 1995, an in-
service injury to the veteran's left eyebrow was briefly 
mentioned.  The veteran attributed the onset of her problems 
to 1974 when she was involved in a verbal altercation with a 
superior.  The diagnosis from the examination was recurrent 
major depression.  No psychiatric disability was linked to 
active duty.  

On VA scar examination in January 1995, the scar in question 
was described as a barely perceptible one and one half 
centimeter vertical scar which bisected the left eyebrow.  It 
was well-healed and non-tender.  

The veteran failed to report for VA examinations scheduled in 
January and February of 2004.  It was noted that the veteran 
did not respond to phone calls or letters regarding the 
examinations.  

Analysis

The Board finds that service connection is not warranted on a 
direct or secondary basis for a nervous disorder with 
headaches, including as secondary to service-connected 
laceration of the left eyebrow.  There is no competent 
evidence of record linking any current disability to include 
headaches, anxiety disorder, depression, post-traumatic 
stress disorder, bi-polar affective disorder, obsessive 
compulsive disorder, blackouts, or loss of memory to the 
veteran's active duty service.  

The competent evidence of record demonstrates that the 
veteran received a laceration to her left eyebrow in March 
1981 and this healed without any residuals.  Subsequent 
clinical evaluations conducted in conjunction with the 
veteran's Reserve service demonstrate that she was 
neurologically and psychiatrically normal for at least eight 
years after the injury occurred.  Clinical examination of the 
head, face, neck and scalp was also normal during these 
examinations.  

The other clinical evidence and reports of examinations dated 
beginning in the mid 1990's evidence complaints of, diagnosis 
of and treatment for mental disorders but none of this 
evidence indicates in any way that the veteran currently 
experiences any disability which was incurred in or 
aggravated by her active duty service.  PTSD is noted in the 
clinical records but no stressors were reported.  The Board 
notes the veteran failed to respond to a December 1997 
request by the RO to provide evidence of any in-service 
stressors.  

There is no competent evidence of record demonstrating the 
presence of a psychosis to a compensable degree within one 
year of the veteran's discharge which would allow for the 
grant of service connection on a presumptive basis.  

The only evidence of record which indicates that the veteran 
currently has any disability which was due to active duty in 
any way is the veteran's own allegations.  The veteran, 
however, is a lay person and is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran has reported that a private physician has linked 
her behavior changes to the in-service head injury.  The 
Board notes, however, that the Court has held that a lay 
person's statement about what a physician told him or her, 
i.e., "hearsay medical evidence," cannot constitute the 
medical evidence, as "the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
veteran's own testimony on the matter of what a physician 
reported to her, the record is devoid of evidence 
substantiating any such admission by any health care 
professionals.  

The Board is unable to find that there is a state of relative 
equipoise of the positive and negative evidence to permit a 
favorable determination under 38 U.S.C.A. § 5107(b). 




ORDER

The appeal is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



